internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-135171-11 ------------------------------------------ ---------------------------------------------------- ---------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------- ------------------------------------- -------------------------- ------------------------------- ---------------- ---------------------------------------------- --------------------------- legend legend ---------------------------- ------------------- -------------------- ------------------------------------------------------------------------------------------ taxpayer subsidiary business products ---------------------------------------------------------------------------------------------------------- business a business b program b1 program b2 year b c d e f g ----------------------- --------------------- ----------------------- -------------------------------------------------------- ------------------------------------ ----------- ------------- ------ --------- ------------- --------- tam-135171-11 ------ ----- ---- --- ------ h i j k l issue under the all_events_test of sec_461 of the internal_revenue_code does an accrual_method manufacturer's liability to pay certain trade promotion rebates to customers become fixed and determinable when customers purchase the goods when customers purchase a minimum amount of the goods or when customers submit the required claim forms for the rebates conclusion under the facts described below taxpayer’s trade promotion liabilities become fixed and determinable when customers purchase the goods facts taxpayer an accrual_method taxpayer is a business taxpayer and subsidiary also referred to as taxpayer in this memorandum sell products taxpayer has two primary lines of business business a and business b in business a taxpayer sells products to operators and direct distributors in its business a sales agreements customers agree to pay the list price of a product and taxpayer agrees to pay the customers trade promotion rebates based on the number of pounds or cases purchased or based on a percentage of the list price during year taxpayer processed and accounted for over b individual trade promotion agreements with customers taxpayer uses a computer_software system to track its trade promotions the promotion tracking system while taxpayer enters into many different agreements the agreements have similar terms in general while some agreements provide for automatic payment of rebates most customers must request in writing that taxpayer pay the rebates if the payments are automatic taxpayer generally has the right to reduce future payments if it is later determined a rebate was paid in error a customer generally has one year from the date of an invoice to claim a trade promotion rebate however it is taxpayer’s practice to pay rebates to customers who submit claims past the one year deadline many of the business a sales agreements state a minimum purchase amount the field and taxpayer provided three sample business a agreements in the first agreement taxpayer’s customer agreed to select taxpayer as its supplier and to buy c tam-135171-11 pounds of product from taxpayer at current pricing taxpayer agreed to pay its customer a monthly automatic rebate of dollar_figured per pound of product that the customer purchased each month taxpayer also agreed to pay a quarterly marketing allowance of dollar_figuree not at issue in this case the terms of the agreement pertaining to the marketing allowance unlike the terms pertaining to the monthly rebate specifically stated that the amount of the allowance was based on the customer’s purchase of f pounds of product the agreement stated that any significant change in the overall volume will effect the final quarterly payment positively or negatively based on the dollar_figureg lb accrual rate the second sample agreement for sales to another customer contained a table listing the names of five products with the price and the minimum pounds per year that the customer would order of each product separately the agreement stated that taxpayer will pay an allowance of dollar_figureh per pound on the purchases of two of the listed products in the third sample agreement taxpayer agreed to pay the customer volume allowances for various products based on a per-case or per-pound rate the provision addressing these allowances did not state a minimum purchase requirement instead stating that the rates would remain in effect until renegotiated taxpayer states that under its business practices taxpayer pays rebates to customers who do not meet the minimum purchase requirements stated in the agreements that are at issue here according to taxpayer the minimum purchase amounts are the stated basis for the negotiated price and rebate amounts if customers fail to purchase the minimum amounts taxpayer’s employees may renegotiate the amount of the rebates in future agreements with the customers but taxpayer’s employees nevertheless will approve payment of the rebates in accordance with the pricing agreement in effect in the case of its largest business a customer taxpayer pays the rebate on a monthly basis based on estimated volumes taxpayer then trues up the rebate amount on a quarterly or yearly basis when the customer provides a written claim that identifies the claim amount the rebate program and the purchase dates thus the interim payments are based on estimates of past activity but still require the purchaser to provide the claim information at a later date if the claim is not provided taxpayer has the right per the agreement to offset the unsupported rebate amount against any other_amounts owed by taxpayer to the customer in taxpayer’s second line_of_business the business b sales business taxpayer sells products to wholesalers and retailers of taxpayer’s products in its business b sales agreements taxpayer enters into various types of trade promotion programs including the two programs at issue here-program b1 and program b2 under program b1 taxpayer provides rebates to customers for every purchase of a particular product the customers make during a specific period of time program b1 typically is offered to smaller customers under the other program at issue here tam-135171-11 program b2 taxpayer offers its customers promotional funds to place new products on the shelf and or place an existing product in a store for the first time business a sales rebates program b1 sales rebates and program b2 payments are collectively referred to as trade promotion rebates in this memorandum at the time a sale is recorded in the general ledger the promotion tracking system interfaces with the general ledger to record any trade promotion rebate related to the sale the trade promotion expense is recorded in the general ledger and an offsetting liability is established in the payable section of the balance_sheet customers typically request that taxpayer pay trade promotion rebates that the customers have earned by submitting a formal invoice or other written request for payment which taxpayer may pay in cash or as a credit against future purchases written claims provided by customers are processed by taxpayer’s customer service_center for claims over the tolerance amount of dollar_figurei the customer service_center compares the claim with the incentive information found in various trade promotion systems if a variance exists the customer service_center will work with the customer and sales team to reach a resolution if there are no variances the customer service_center will verify the accuracy of the claim and will either initiate cash payment to the customer or in a majority of cases authorize a credit to be used by the customer on a future purchase if the claim amount is at or under the tolerance amount of dollar_figurei the customer service_center will not access the trade promotion system but rather will verify the accuracy of the claim and either issue a check or authorize a credit to be used against a future purchase this under tolerance process is used for any request for payment that is dollar_figurei or less including payment of other_amounts such as damaged good refunds freight charges etc taxpayer funds this account by accruing j of each invoice to the account the accrual of the trade promotion incentives is adjusted through the use of a utilization factor at the end of each quarter to reflect the amount the taxpayer expects to pay the utilization factor is based on payments made against historical accruals the field and taxpayer disagree over exactly how many of taxpayer’s customers either fail to claim the rebates or otherwise are denied payment by taxpayer but they agree that the range is between k and l law and analysis sec_461 provides that the amount of any deduction or credit is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income tam-135171-11 sec_461 and sec_1_461-1 provide that under the accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the field and taxpayer disagree and have requested technical_advice on when the first two prongs of the all_events_test are met for taxpayer’s trade promotion rebate liabilities under the facts described above taxpayer argues that the rebate liabilities are fixed and determinable when customers purchase goods from taxpayer because at that time taxpayer is obligated to pay the rebates under its sales agreements with its customers and the amount of the rebates are determinable with reasonable accuracy the field argues that the rebate liabilities are not fixed and determinable at the time customers purchase goods from taxpayer first the field argues that the liabilities are fixed and determinable only when customers submit claim forms and substantiation to taxpayer to request payment of the rebates where a taxpayer's liability is set forth in a written contract the terms of that contract as interpreted under state law are relevant in determining when the taxpayer's liability is fixed for tax purposes see 47_tc_58 acq 1967_2_cb_2 revrul_98_39 1998_2_cb_198 revrul_2007_3 2007_1_cb_350 the establishment of the fact of a liability under the all_events_test is not delayed by an additional requirement in a contract that a claim or documentation be submitted to obtain payment if such act is ministerial see revrul_98_39 supra accrual_method manufacturer's liability to pay a retailer for cooperative advertising services is incurred in the year the services are performed not when the required claim form is submitted however in some cases the requirement that a claim for payment be filed is a condition_precedent that delays satisfaction of the all_events_test for sec_461 purposes in 481_us_239 the court held that employees must file claims with the employer to establish the fact of the liability to reimburse employees for medical_expenses under the all_events_test the court noted that some covered employees fail to file claims with their employer for various reasons such that an employee's receipt of covered medical services was not sufficient to fix the employer's liability thus the filing of the claim was not a mere technicality in the trade promotion rebate agreements between taxpayer and its customers taxpayer’s liability to pay the rebates arises when taxpayer’s customers purchase goods the customers’ submission of claim forms and substantiation that it ha sec_1 the field agrees that taxpayer is entitled to use the recurring_item_exception of sec_1_461-5 for the trade promotion rebate liabilities which in general allows taxpayer to treat the liabilities as incurred for a taxable_year so long as the liabilities remain both fixed and determinable as of the end of the taxable_year and economic_performance occurs ie payment is made within ½ months after the close of the taxable_year see sec_1_461-4 and sec_1_461-5 tam-135171-11 purchased the goods is merely the mechanism by which the customers request payment of the rebates for the goods already purchased thus the customers’ submission of claim forms and proofs of performance is a ministerial_act much like the situation in revrul_98_39 in which one business was required to submit an invoice to another business these facts distinguish the trade promotion rebate agreements from general dynamics and demonstrate that the customers’ submission to taxpayer of the claim form and proofs of performance is a mere technicality not a condition_precedent that is necessary to establish taxpayer's liability for sec_461 purposes the fact that taxpayer never pays between k and l of the rebates does not alter our conclusion that the submission of the claim forms under these facts is a ministerial_act second the field argues that the minimum purchase amounts stated in the agreements are conditions precedent that cause the rebate liabilities to be fixed and determinable only when the minimum purchase amounts have been met and or when taxpayer’s employees have approved the payment of the rebates for customers who have failed to make the minimum number of purchases the field argues that the minimum purchase amounts are per se conditions precedent and that taxpayer’s business practice in applying the agreements is never relevant in interpreting the meaning of the agreements taxpayers generally may not disregard the terms of their own contracts for tax purposes under the danielson_rule a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc 378_f2d_771 3rd cir several courts including the tax_court have declined to adopt the danielson_rule instead applying the strong_proof rule under which a taxpayer must present more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting parties 87_tc_1046 however neither the danielson_rule nor the strong_proof rule applies if the agreement in question is ambiguous in which case extrinsic evidence may be used in interpreting the agreement id if the terms of an agreement are ambiguous weight may be given to business practices in interpreting the agreement generally speaking the practical interpretation of a contract by the parties to it for any considerable period of time before it comes to be the subject of controversy is deemed of great if not controlling influence 230_us_100 see 1_tc_139 affd 142_f2d_449 6th cir citing 95_us_269 we disagree with the field’s conclusions regarding the effect of the minimum purchase amounts in the agreements first while we are unable to interpret each of the b tam-135171-11 agreements between taxpayer and its customers in a technical_advice_memorandum we conclude that the in the three sample agreements the effect of the minimum purchase amounts on the amount of the trade promotion rebates is ambiguous in these agreements it is not clear that the trade promotion rebates were conditioned on the customer ordering a minimum amount of goods because the agreements are ambiguous the danielson_rule does not apply and taxpayer’s business practices may be examined in interpreting the meaning of the agreement see elrod v commissioner supra diehl v commissioner supra badcock v commissioner 491_f2d_1226 5th cir we further conclude that taxpayer’s description of its business practice of paying the rebates to customers who do not meet the minimum purchase requirements is consistent with the language in the agreements finally the field argues that the amounts of taxpayer’s rebate liabilities are not determinable with reasonable accuracy when customers purchase goods from taxpayer we disagree the amount of a liability is determinable with reasonable accuracy when the basis for calculation of liability is known or knowable at end of the tax_year 286_us_290 revrul_81_176 1981_2_cb_112 in this case all the information necessary to calculate the amount of the rebate liabilities is available to taxpayer when customers purchase goods from taxpayer the last events necessary to establish the fact of taxpayer's rebate liabilities occur when customers purchase goods from taxpayer under the agreements that require taxpayer to pay trade promotion rebates for the purchases the minimum purchase amounts in the agreements do not affect when the all_events_test is met under these facts because consistent with the provisions in the sample agreements taxpayer approves payment of the rebates regardless of the amount of goods that its customers purchase the amount of taxpayer’s rebate liabilities also is determinable with reasonable accuracy at the time of the purchases because taxpayer has all the information necessary to calculate the rebate liabilities at that time therefore the rebate liabilities become fixed and determinable with reasonable accuracy in the taxable_year in which the customers purchase goods from taxpayer caveats this memorandum addresses only the technical issues raised by the field and taxpayer specifically this memorandum addresses whether the amount of the rebate liabilities is determinable with reasonable accuracy based on the information that is known to taxpayer at a certain time it does not address the accuracy of taxpayer’s estimate of the amount of the liabilities or taxpayer’s estimate of when and in what amount the liabilities are paid for purposes of the economic_performance rules for example this memorandum does not address whether taxpayer’s calculation of the utilization factor is accurate and or takes into account the best information available to tam-135171-11 taxpayer while the field asserts that taxpayer’s estimates are not accurate this is a highly factual issue that is not appropriate for resolution in technical_advice a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
